Exhibit 10.5

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

DATE:

                                               

 

 

 

 

 

 

PARTIES:

CASCADE CORPORATION

 

(Cascade)

 

an Oregon corporation

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

                                                

 

(Optionee)

 

RECITALS:

 

A.                                    Cascade has adopted the 2002 Restatement
of the 1995 Cascade Corporation Senior Managers’ Incentive Stock Option Plan
(the Plan).  The Plan provides for the grant of options meeting the requirements
of Section 422 of the Internal Revenue Code to purchase shares of Cascade common
stock (Stock).

 

B.                                    Cascade desires to provide Optionee the
opportunity to obtain stock ownership in Cascade.  This will enable Optionee to
have a significant proprietary interest in Cascade’s success.

 

C.                                    On                 , the Compensation
Committee (the Committee) of Cascade’s Board of Directors (the Board) granted
Optionee an incentive stock option (the Option), subject to the terms and
conditions of the Plan and this Agreement.

 

AGREEMENT:

 

The parties agree as follows:

 

SECTION 1.                                                    GRANT OF OPTION

 

Cascade grants to Optionee the Option to purchase up to              shares of
Stock (Option Shares) from Cascade at a price of $            per share (the
Option Price).

 

SECTION 2.                                                    EXERCISE OF OPTION

 

2.1                               Date Exercisable.  The Option shall become
exercisable at the rate of 25% after one year, 50% after two years, 75% after
three years and 100% after four years from the date of this Agreement.

 

--------------------------------------------------------------------------------


 

2.2                               Manner of Exercise.  The Option may be
exercised in whole or in part by delivery to Cascade of written notice, signed
by the Optionee, specifying the number of shares of Stock that the Optionee then
desires to purchase, together with cash, certified check, or bank draft payable
to the order of Cascade, or common shares of Cascade (provided use of Cascade
common shares would not trigger liability under any securities law or
regulation), valued as of the date of delivery to Cascade, or a combination of
the above, totaling an amount of United States dollars equal to the Option Price
of such shares.  The exchange rate applied to foreign currencies shall be that
reported by The Wall Street Journal for the business day prior to the date
payment is delivered to Cascade.

 

2.3                               Stock Certificates.  Promptly after an
Optionee exercises an Option in whole or in part, Cascade shall deliver to the
Optionee a certificate or certificates for the number of shares of Stock with
respect to which the Option was so exercised, registered in the Optionee’s name.

 

SECTION 3.                                                    DURATION OF OPTION

 

The Option, to the extent not previously exercised, shall terminate upon the
earliest of the following dates:

 

(a)                                                          (“Expiration
Date”).

 

(b)                                 The date of termination of the Optionee’s
Cascade employment; however, if such termination is by reason of the Optionee’s
disability [as defined in Section §22 (e) (3) of the Internal Revenue Code] or
death, the Option shall terminate on the first anniversary of such termination.

 

SECTION 4.                                                    NONTRANSFERABILITY

 

4.1                               Restriction.  The Option is not transferable
by the Optionee except by Will or the laws of descent and distribution and,
during the Optionee’s lifetime, may be exercised only by the Optionee or the
Optionee’s guardian or legal representative.  No assignment or transfer of the
Option, whether voluntary, involuntary, or by operation of law or otherwise,
except by Will or the laws of descent and distribution, shall vest in the
assignee or transferee any interest or right.  Immediately upon any attempt to
assign or transfer the Option, the Option shall terminate and be of no force or
effect.

 

4.2                               Exercise in the Event of Death or
Disability.     Whenever the word “Optionee” is used in this Agreement under
circumstances in which the Optionee is unable to act on his or her own behalf,
the word “Optionee” shall be deemed to include the persons, if any, named as the
Optionee’s guardian or legal representative.  In the event of the Optionee’s
death, the word “Optionee” shall be deemed to include the Optionee’s executor,
administrator, or the person or persons to whom the Option may be transferred by
Will or by the laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

SECTION 5.                                                    NO RIGHTS AS
SHAREHOLDER PRIOR TO EXERCISE

 

The Optionee shall not be deemed for any purpose to be a Cascade shareholder
with respect to any shares subject to the Option under this Agreement as to
which the Option shall not have been exercised.

 

SECTION 6.                                                    ADJUSTMENTS

 

6.1                               No Effect on Changes in Cascade’s Capital
Structure.  The existence of the Option shall not affect Cascade’s power to make
or authorize any adjustments, recapitalizations, reorganization, or other
changes in its capital structure, or any merger or consolidation, or any issue
of bonds, debentures, or preferred, or preference stocks ahead of or affecting
the Stock, or corporate dissolution or liquidation, or any sale or transfer of
all or any part of its assets or business, or any other corporate act.

 

6.2                               Adjustment to Option Shares.  The Option
Shares are shares of Stock as constituted on the date of this Agreement, but
payable in shares of stock, the shares of Stock then subject to the Option shall
be increased proportionately without any change in the aggregate Option Price. 
If all the outstanding shares of Stock shall be changed into or exchanged for a
different number or class of shares of the Corporation, or of another
corporation, through reorganization, recapitalization, stock split-up,
combination of shares, merger, consolidation, or otherwise, then there shall be
substituted for each share of Stock then subject to the Option the number and
class of shares into which each outstanding share of Stock shall be so
exchanged, all without any change in the aggregate Option Price for the shares
then subject to the Option.  In connection with any adjustment under this
Section 6 resulting in the nearest whole share if such interest is less than 0.5
share; otherwise, such fractional share interest may be rounded up to the
nearest whole share.

 

SECTION 7.                                                    COMPLIANCE WITH
SECURITIES LAWS

 

No shares shall be issued or delivered under this Agreement unless and until, in
the opinion of the Committee, all applicable requirements of law or of any
regulatory bodies having jurisdiction over such issuance and delivery have been
met.  Certificates representing shares may bear such legend as Cascade may deem
appropriate to state any restrictions on their transfer.

 

SECTION 8.                                                    MISCELLANEOUS
PROVISIONS

 

9.1                               Violation.  The Option shall not be
exercisable at any time, in whole or in part, if issuance and delivery of the
Option Shares would violate any law or regulation in the opinion of Cascade
counsel.

 

--------------------------------------------------------------------------------


 

9.2                               Disputes.  Any dispute or disagreement that
may arise under or as a result of this Agreement, or any question as to the
interpretation of this Agreement or the Plan, may be determined by the
Compensation Committee in its absolute and uncontrolled discretion, and any such
determination shall be final, binding, and conclusive on all affected persons.

 

9.3                               Notices.  Notices under this Agreement shall
be in writing, and may be delivered personally or by certified or registered
mail, postage prepaid, addressed as follows:  Cascade Corporation, 2201 N.E.
201st Avenue, Fairview, Oregon  97024, Optionee, (name and address of Optionee);
or to such other addresses as either party may designate to the other in
writing.

 

9.4                               Waiver and Modification.  Provisions of this
Agreement may be waived or modified only by an agreement in writing signed by
the parties.

 

 

CASCADE CORPORATION

OPTIONEE:

 

 

By

 

 

 

 

Its

 

 

[print name]

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------